Citation Nr: 0507325	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-33 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1970.  The veteran has been awarded the Purple 
Heart and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Although the issues of entitlement to a rating in excess of 
10 percent for scars of the left forearm; entitlement to 
service connection for left leg disability; and entitlement 
to service connection for disability manifested by 
nightmares, flashbacks, attacking others during sleep and 
trouble sleeping, were developed for appellate review, the 
veteran withdrew his appeal of those issues in February 2004.

In addition, while on his October 2003 VA Form 9 the veteran 
requested a hearing before a traveling member of the Board, 
in February 2004 he withdrew his request for such a hearing, 
requesting instead a hearing before a decision review 
officer.  In October 2004 he withdrew the February 2004 
request for a local hearing at the RO.

In an August 2002 statement the veteran raised the issue of 
entitlement to service connection for headaches and for a 
sinus disorder.  In a February 2004 statement he additionally 
raised the issue of entitlement to service connection for 
tinea pedis.  These matters are not currently certified for 
appellate review.  Hence, they are referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran does not have post-traumatic stress disorder 
(PTSD).


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

The veteran filed his claim for service connection for PTSD 
in August 2002.  In an August 2002 correspondence, VA 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  It advised him of his 
responsibilities as well as of VA's responsibilities in 
obtaining evidence in connection with his claim.  He was also 
advised to submit any pertinent evidence in his possession.  
His claim was denied in a February 2003 rating decision, and 
he thereafter perfected his appeal of the issue of 
entitlement to service connection for PTSD.  The record 
therefore shows that he has been provided with the notice to 
which he is entitled pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claim, the Board points out 
that all relevant evidence identified by him, and for which 
he authorized VA to obtain, is on file.  The record contains 
service medical records and VA and private medical records 
for April 1992 to September 2002.  The veteran has denied 
seeking any form of psychiatric treatment. 

In addition, the veteran was afforded a VA examination in 
connection with his claim in September 2002.  While his 
representative, in February 2005, requested that VA afford 
the veteran another examination in connection with the 
instant appeal, the representative did not challenge the 
adequacy of the September 2002 VA examination, or otherwise 
explain why another VA examination would be helpful in the 
adjudication of the claim.  The Board has carefully reviewed 
the September 2002 examination report and finds that the 
report is adequate for the purpose of deciding the instant 
appeal.  The Board also points out that the record does not 
contain any competent evidence that the veteran has PTSD.  
Further VA examination of the veteran is neither required nor 
warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

Factual background

Service medical records are silent for any complaints, 
finding or diagnosis of psychiatric disability.

VA and private treatment records for April 1992 to September 
2002 are negative for any reference to psychiatric complaints 
or findings.

In statements on file, the veteran contends that he 
experiences nightmares and flashbacks from certain events in 
service, and that he has PTSD.

The veteran was afforded a VA examination in September 2002, 
at which time the examiner reviewed the claims file and noted 
the absence of any indication of treatment for, or diagnosis 
of,  a mental disorder.  The veteran denied complaints of 
mental, psychological or emotional problems, but reported 
sleep difficulties and a mild startle reaction when exposed 
to loud noises; he denied any symptoms of nightmares or 
flashbacks, and reported that he had not received psychiatric 
treatment or counseling at any point.  Following mental 
status examination of the veteran the examiner diagnosed 
dyssomnia (not otherwise specified).  The examiner noted that 
the veteran had some mild trauma-related symptoms manifested 
by sleep disturbance, some reminiscence, and a startle 
reaction, but that he exhibited no significant impairment in 
social or occupational functions due to those symptoms.  The 
examiner concluded that the veteran had no disability at all 
from any mental disorder.



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Entitlement 
to service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

Service medical records are silent for PTSD, or for any 
psychiatric complaints or findings, and there is no post-
service medical evidence of PTSD.  The September 2002 
examiner concluded that the veteran did not have a mental 
disorder, and noted that at most the veteran had dyssomnia.  

While the veteran himself contends that he has PTSD, there is 
no indication that he is qualified through education, 
training or experience to offer medical opinions.  As a 
layperson, therefore, his statements as to medical diagnosis 
do not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2004).

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  See Rabideau.  
Since the competent evidence on file does not show that the 
veteran currently has PTSD, his claim must be denied.

Should the veteran be diagnosed with post traumatic stress 
disorder at some later date he should consider filing a new 
claim.  That claim would be evaluated based on the evidence 
then of record.

ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


